Citation Nr: 0412073
Decision Date: 03/09/04	Archive Date: 05/14/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  98-02 201	)	DATE MAR 09 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the hands.

2.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


 ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 to March 1982.

This matter is before the Board of Veterans Appeals (Board) on appeal from an August 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for arthritis of the hands and denied a total disability rating based on individual unemployability by reason of service-connected disability.

The Board remanded this case for further development in March 2000.  The RO, after readjudicating it based on the requested development, continued its denial of the veterans claims.  

In July 2003, the Board remanded this case to the RO for it to initially consider evidence obtained pursuant to the Boards development of the claim.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (invalidating 38 C.F.R. § 19.9(a)(2) (2003), which provided that the Board could undertake development of claims). 

The veteran testified at a hearing at the RO in May 1998.  A transcript of that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), requires VA to advise claimants of the evidence needed to substantiate their claims, of what evidence they are responsible for obtaining and of what evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA has elaborated on these obligations by adopting a regulation providing that it will tell claimants to supply relevant evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  

The United States Court of Appeals for Veterans Claims held that the notice requirements of the VCAA were not met unless VA could point to a specific document in the claims folder.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran has not yet received this notice, although an August 2001 letter provided some of the required notice with regard to a separate claim regarding the cervical spine.

To ensure that VA has met its duty to assist the veteran in developing the facts pertinent to his claim, and to ensure full compliance with due process notice requirements, the case is hereby REMANDED to the RO for the following actions:

The RO should send the veteran and his representative a VCAA notice letter consistent with the requirements of 38 U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b).  The RO should take the necessary steps to obtain relevant records identified by the veteran in response to the VCAA notice.

The case should then be returned to the Board, if otherwise in order. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  _________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


